Citation Nr: 0710681	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  00-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 
1997, for the grant of a 60 schedular rating for asthma.

2.  Entitlement to an effective date prior to July 9, 1998, 
for the grant of a 10 schedular rating for myositis of the 
right shoulder and neck.

3.  Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1982.  
He also is reported to have had a period of active duty for 
training from May to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of service connection for a lumbar spine disability 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran's claim for an increased rating for his 
service-connected asthma was received on January 20, 1998.

2.  In August 1998, the RO increased the 30 percent rating in 
effect for asthma to 60 percent effective from August 11, 
1997.

3.  The evidence shows that there was an ascertainable 
increase in the asthma a year prior to the January 20, 1998, 
claim.

4.  The veteran's claim for an increased rating for his 
service-connected myositis of the right shoulder and neck was 
received on January 6, 1998.

5.  In August 1998, the RO increased the noncompensable 
rating in effect for myositis of the right shoulder and neck 
to 20 percent effective from July 9, 1998.

6.  The evidence does not show that there was an 
ascertainable increase in the myositis of the right shoulder 
and neck prior to July 9, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 20, 1997, 
and no earlier, for the assignment of a 60 percent rating for 
service-connected asthma have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 Part 4, Diagnostic Code 6602 
(2006).

2.  The criteria for an effective date prior to July 9, 1998, 
for the assignment of a 20 percent rating for service-
connected myositis of the right shoulder and neck have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
Part 4, Diagnostic Codes 5021 and 5290 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in August 2004 and January 2005.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, a March 2006 supplemental statement of the case 
provided the veteran with the laws and regulations with 
regard to establishment of the effective date of an increased 
rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for assigning effective dates for increased rating 

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper vs. Brown, 10 
Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase). Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan 
vs. Gober, 10 Vet. App. 511, 521 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings, which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

Entitlement to a date earlier than August 11, 1997, for the 
grant of a 60 percent rating for asthma

Service connection is currently in effect for asthma, rated 
as 60 percent disabling.

The veteran filed his original claim for service connection 
in March 1982.  In October 1983, the RO granted service 
connection for asthma.  A noncompensable evaluation was 
assigned effective on March 20, 1982.  The veteran was 
informed on November 7, 1983.  The veteran failed to respond.  
The October 1983 rating action which granted service 
connection for asthma was not appealed and is final.  
38 U.S.C.A. § 7105.

On August 28, 1986, the RO received the veteran's claim for 
increased compensation.  In a September 1986 rating action, 
the RO increased the evaluation for asthma to 10 percent 
disabling.  The veteran was notified on October 7, 1986.  

On April 16, 1987, the RO received a medical statement 
regarding the veteran's asthma.  The RO denied an increased 
rating in June 1987 and the veteran was notified by letter 
dated June 30, 1987.  The RO continued the denial in rating 
decisions in September 1987 and October 1987.  He was 
notified of the decisions in September 1987 and October 1987, 
respectively.  The veteran failed to respond.  The September 
1986, September 1987 and October 1987 rating actions which 
denied increased rating for asthma were not appealed and are 
final.  Id.

Due to a change in the regulations regarding the rating 
criteria for asthma, a November 1996 rating action increased 
the disability rating to 30 percent, effective October 7, 
1996.  The veteran was notified of the increase by a letter 
dated November 25, 1996.  The veteran did not respond, 
therefore, this rating action is final. 

On January 20, 1998, the RO received medical records (dated 
August 11, 1997) regarding his asthma which the RO construed 
as a claim for an increased rating.  Prior to January 20, 
1998, the veteran did not submit any communication expressing 
intent to apply for increased benefits.  Because there is no 
communication prior to January 20, 1998, that shows intent to 
claim increased benefits, this is the date of the claim.  

As noted, the veteran submitted a private medical record 
dated August 11, 1997.  The RO noted that the medical report 
indicated that the veteran's asthmatic manifestations 
approximated the criteria for a 60 percent rating.  The Board 
will now determine whether it was factually ascertainable 
that his asthmatic disability met the criteria for a 60 
percent rating prior to August 11, 1997.  The claims file 
contains VA and private treatment records.  

Diagnostic Code 6602 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6602.

A 30 percent rating requires FEV-1 of 56 to 70 percent, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.

In granting the 60 percent evaluation, the RO noted that the 
August 1997 private medical report related that the 
corticosteroid, Prednisone, was prescribed at that time.  
This appears to be the basis for the grant of a 60 percent 
evaluation.  However, a review of the record shows that that 
he was initially prescribed Prednisone in September 1996 by a 
private physician.  (This record was received by the VA in 
March 2006, therefore cannot be the basis of an earlier 
informal claim.)  Therefore, the veteran then met, for the 
first time, the percentage requirements for a 60 percent 
rating.  Accordingly the evidence shows that the effective 
date of a 60 percent evaluation is a year prior to the date 
of the claim in January 1998 and no earlier.  Although the 
veteran met the requirement for a 60 percent rating prior to 
January 1997, the effective date of an increase is limited by 
his date of claim.  Therefore, the effective date of the 
increase to 60 percent is January 20, 1997.  

Entitlement to a date earlier than July 9, 1998, for the 
grant of 20 percent for myositis of the right shoulder and 
neck

The veteran filed a claim for service connection for a right 
shoulder disability in August 1983.  Because the veteran 
failed to report to a scheduled VA examination, the RO denied 
the claim in October 1983.  The veteran was notified of the 
denial in a letter issued on November 7, 1983.  The veteran 
did not respond.  Since the veteran did not appeal this 
action, it is final.  

On August 28, 1986, the RO received the veteran's claim for a 
right shoulder and neck disability.  A VA rating action in 
January 1987 granted service connection for post traumatic 
myositis, right shoulder and neck, effective on August 28, 
1986.  The veteran was notified of this decision by letter 
dated January 20, 1987.  He did not perfect a timely appeal 
to this decision, therefore it is final.

On June 24, 1988, the veteran filed a claim for increased 
compensation which was denied in a June 1989 rating action.  
The veteran was notified by letter dated June 12, 1989, of 
the denial of an increased rating.  The veteran did not 
perfect a timely appeal to this action.  It is therefore 
final.  

The RO received the veteran's clam for an increased rating on 
January 6, 1998.  Prior to January 6, 1998, the veteran did 
not submit any communication expressing intent to apply for 
increased benefits for his right shoulder/neck disability.  
There is no communication prior to January 6, 1998, that 
shows intent to claim increased benefits, therefore, this is 
the date of the claim.  

The Board will now determine whether it was factually 
ascertainable that his right shoulder/neck disability was 
compensable prior to July 9, 1998.  In granting the increase 
in the August 1998 rating the RO referred to the July 9, 1998 
VA examination.

The rating schedule provides that myositis (Diagnostic Code 
5021), will be rated as degenerative arthritis.  38 C.F.R. 
Diagnostic Codes 5013 through 5024.  Degenerative arthritis 
is to be rated on the basis of limitation of motion for the 
specific joint involved.  

Under Diagnostic Code 5290, limitation of motion of the 
cervical segment of the spine is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, 
and as 30 percent when severe.

The VA and private treatment records do not show that that 
this disorder had reached the level of disability indicative 
of a compensable rating prior to the July 1998 VA 
examination.  There is no factually ascertainable evidence, 
which shows that he had compensable limitation of motion.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for an earlier effective date prior to 
July 9, 1998.  




ORDER

The assignment of a 60 percent evaluation for asthma from 
January 20, 1997, but no earlier, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an effective date earlier than July 9, 1998, 
for the assignment of a compensable rating for myositis of 
the right shoulder and neck is denied.


REMAND

The veteran claims that he has a disability of the lumbar 
spine, which had its onset during military service.  He 
points to a motor vehicular accident that occurred in 
November 1980 while on active duty.  He also refers to a May 
1983 National Guard accident where a rifle rack fell off a 
supply truck and struck him on the shoulder.  He reports that 
he has had continuing low back problems since then.  The 
record contains post service diagnoses of chronic back pain, 
lumbosacral myofascial pain, and degenerative joint disease.  
A November 1998 magnetic resonance imaging (MRI) report 
includes a diagnosis of minimal beginning spondylosis.  A 
July 2001 MRI noted disc protrusion at the L5-S1 level with 
neural foraminal narrowing.  A medical opinion would be 
helpful in adjudicating this case.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate VA examination should 
be conducted to determine the nature, 
severity and etiology of the lumbar spine 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the 
significance of the veteran's in-service 
accidents and the post service diagnosed 
disabilities of the lumbar spine.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current lumbar spine 
disability was incurred during his 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


